 

So eH NHN DH On BW LO

bo NO bo bo bo N bo Nb — —_ pont — — — ped —_ ~—_ —
ost DO OW BP WY NH == CF OO Hn WDB wA BB WO NHN = CO

Case 3:18-cr-05579-RJB Document 137 Filed 12/07/18 Page 1 of 3

 

Magistrate Judge Theresa L. Fricke

ravapomancecmicanan | thee A emguoe eczt

 

rer
ME commeeN NeNecmN KES

i

i

i me Ae
i Ms OY ia
i picks Uf Gul
4

:

4

i

REDE EED THOTT Areinr
meompersys mobile Dg ak
Peel Dee .

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, NO. CR 18-5579RBL “a ¥

Plaintiff, MOTION FOR DETENTION ORDER

MICHAEL JOHN SCOTT,

Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to
18 U.S.C. § 3142(e) and (f).

1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply): |
Crime of violence (18 U.S.C. § 3156)

Crime of Terrorism (18 U.S.C. § 2332b(g)(5)(B)) with a maximum
sentence of ten years or more

Crime with a maximum sentence of life imprisonment or death
X_ Drug offense with a maximum sentence of ten years or more

Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed

MOTION FOR DETENTION/ MICHAEL JOHN SCOTT - 1 . UNITED STATES ATTORNEY
. 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800

 
 

So Oe SID NH BR WD NO eR

CoO SH mn BP W no -|-§ CF OO MwA DH Wn BR WO NHN KK OC

 

 

Case 3:18-cr-05579-RJB Document 137 Filed 12/07/18 Page 2 of 3

2.

Felony offense involving a minor victim other than a crime of violence
Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.

§ 921), or any other dangerous weapon

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. § 2250)

Serious risk the defendant will flee

Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror

Reason for Detention. The Court should detain defendant because there are

no conditions of release which will reasonably assure (check one or both):

xX
xX

3.

Defendant's appearance as required
Safety of any other person and the community

Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under § 3142(e): The presumption applies because:

Probable cause to believe defendant committed offense within five years of

release following conviction for a “qualifying offense” committed while on .

pretrial release

Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more

Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C.§§ 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism)

Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. §§ 1591, 2241, 2242,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3),
2252A(a)(1) through 2252A(a)(4), 2260, 2421, 2422, 2423 or 2425

MOTION FOR DETENTION/ MICHAEL JOHN SCOTT - 2 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
_ TACOMA, WASHINGTON 98402
(253) 428-3800
Oo He NYN DN A BP DH HB

YN NY NY NY NY NY NY VY KN RB eR Re i ee ea a
oOo rt Dn MN FH NHN KF§ FD 60 MMH DWN BR Ww KF OC

 

 

Case 3:18-cr-05579-RJB Document 137 Filed 12/07/18 Page 3 of 3

4, Time for Detention Hearing. The United States requests the Court conduct

the detention hearing:

At the initial appearance
X_ After continuance of 3 days

5, Other matters.

. -
DATED this [7 day of December, 2018.

Respectfully submitted,

ANNETTE L. HAYES
United States Attorney

8/ Marci L. Ellsworth

MARCI L. ELLSWORTH
Assistant United States Attorney
1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402

Phone: (253) 428-3800

Fax: (253) 428-3826

E-mail: marci.ellsworth@usdoj.gov

 

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

MOTION FOR DETENTION/ MICHAEL JOHN SCOTT - 3
